Higher One Holdings, Inc. Reports Second Quarter 2012 Financial Results · Revenue was $38.9 million, up 11% year-over-year · 2012 financial guidance remains unchaged · Acquiresassets of Campus Labs, higher education focused data analytics company · Combined entity now serves over 1,250 campuses representing over 10.5 million students · Board of Directors authorizes $100 million share repurchase program New Haven, CT, August 7, 2012 – Higher One Holdings, Inc. (NYSE: ONE) (“Higher One”) today announced financial results for the second quarter of 2012. The company reported revenue of $38.9 million, up 11% from $35.1 million in the second quarter of 2011. The year-over-year revenue growth was primarily attributable to an increase in the number of OneAccounts and an increase in the number of higher education institutions that have contracted for its services. “Our business performed as expected in the second quarter, which is a seasonally slower period for our company,” said Mark Volchek, Chief Executive Officer.“Given the strong number of new school launches for OneDisburse in the upcoming fall semester, the continued positive momentum of our new product offerings, as well as the cost control strategies we are putting in place, our financial performance in the second half of the year is expected to outperform the same period last year.” Higher One also reported GAAP net income of $4.1 million, and non-GAAP adjusted net income, which excludes certain non-recurring or non-cash items, of $5.3 million. GAAP diluted EPS was $0.07 in the quarter. Non-GAAP adjusted diluted EPS was $0.09. In the second quarter of 2012, non-GAAP adjusted EBITDA was $10.0 million. The number of OneAccounts at the end of the second quarter of 2012 totaled 1.9 million, up 10% from 1.7 million at the end of the second quarter of 2011. Total enrollment at higher education clients that have purchased the OneDisburse service increased to 4.5 million, an increase of approximately 820,000 from 3.7 million at the end of the second quarter of 2011. Total enrollment at higher education clients that have purchased the CASHNet suite of payment products increased to 2.9 million. Cash, cash equivalents, and liquid investments totaled $36.6 million as of June 30, 2012. Higher One continued with the previously announced share repurchase program, utilizing $5.9 million to repurchase approximately 400,000 shares in the quarter. Higher One maintained its full-year 2012 revenue and GAAP diluted EPS guidance of $200.0 – $215.0 million and $0.70 – $0.80, respectively.The company maintained full-year 2012 non-GAAP adjusted diluted EPS guidance of $0.80 – $0.90. Acquisition of Campus Labs Higher One also announced today the acquisition of substantially all of the assets of Campus Labs, LLC,a data analytics company focused on higher education.Campus Labs helps school administrators collect campus-wide data and provide comprehensive assessments critical to supporting institutional outcomes.The company helps schools better understand factors for student success, benchmark against peer universities, course evaluation, strategic plan alignment, and the accreditation process.Campus Labs’ technology allows schools to aggregate previously unstructured, static information into dynamic assessment data with full reporting functionality in a centralized platform. Commenting on the announcement, Mr. Volchek said, “We are very excited about this acquisition.Campus Labs helps schools track and analyze their progress and improve student success, which is becoming increasingly important given the focus on school performance in the higher education space.For Higher One, the acquisition provides a wider array of efficiency-enhancing services that help us deepen our relationship with schools and students.Importantly, because Campus Labs currently serves over 650 higher education clients with a total SSE amounting to over 5.8 million, we will have significant cross-selling opportunities.” Share Repurchase Authorization Higher One also announced today that its Board of Directors has voted to authorize a $100 million share repurchase program.Mr. Volchek said, “I am pleased about the Board’s decision to authorize a new share repurchase program, which is a great way to return capital to shareholders.We will be opportunistic with our repurchases going forward.” Quarterly Conference Call Information Higher One will host a conference call at 5 p.m. ET today to discuss second quarter results. A live webcast of the conference call, together with a slide presentation that includes supplemental financial information and reconciliations of certain non-GAAP measures to their nearest comparable GAAP measures can be accessed through Higher One’s investor relations website at http://www.ir.higherone.com/. In addition, an archive of the webcast will be available for 90 days through the same link. 1 About Higher One Holdings Higher One Holdings, Inc. (NYSE: ONE) is a leading company focused on helping college business offices manage operations and providing enhanced service to students. Through a full array of services from refunds, payments, electronic billing, payment plans and more, Higher One works closely with colleges and universities to ensure students receive financial aid refunds quickly, can pay tuition and bills online, make on-campus and community purchases and learn the basics of financial management. Higher One provides its services to approximately10.5 million students at distinguished public and private higher education institutions nationwide. More information about Higher One can be found at www.ir.higherone.com. Forward-Looking Statements This press release includes forward-looking statements, as defined by the Securities and Exchange Commission (“SEC”).Management’s projections and expectations are subject to a number of risks and uncertainties that could cause actual performance to differ materially from that predicted or implied.These statements speak only as of the date they are made, and the company does not intend to update or otherwise revise the forward-looking information to reflect actual results of operations, changes in financial condition, changes in estimates, expectations or assumptions, changes in general economic or industry conditions or other circumstances arising and/or existing since the preparation of this press release or to reflect the occurrence of any unanticipated events.The forward-looking statements in this release do not include the potential impact of any acquisitions or divestitures that may be announced and/or completed after the date hereof.Information about the factors that could affect future performance can be found in our recent SEC filings. Use of Non-GAAP Financial Measures This release includes certain metrics presented on a non-GAAP basis, including non-GAAP adjusted EBITDA, non-GAAP adjusted net income, and non-GAAP adjusted EPS.We believe that these non-GAAP measures, which exclude amortization of intangibles, stock-based compensation, and certain non-recurring or non-cash impacts to our results, all net of taxes, provide useful information regarding normalized trends relating to the company’s financial condition and results of operations.Reconciliations of these non-GAAP measures to their closest comparable GAAP measure are included in this press release. Contacts Investor Relations: Ken Goff, 203-776-7776 x4462, kgoff@higherone.com Media Relations:
